DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the limitation “the LLC slide is allocated” in line 4. It should be “the LLC slice is allocated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arelakis et al. (US 2018/0138921).
As per claim 1, Arelakis teaches a method (Arelakis: abstract) implemented on a computing platform (Arelakis: figs. 1-5, par. [0005]) comprising system memory and including a processor having a plurality of processor cores, a cache hierarchy (Arelakis: pars. [0005], [0037]), and a memory controller coupled to the system memory via one or more memory channels (Arelakis: fig. 1, processing cores P1…Pn are connected to the memory 130 and par. [0166] teaches memory controller the memory and memory controller must be connected with each other), the method comprising:
storing data in system memory using a plurality of compression algorithms (Arelakis: par. [0006]: “where data are compressed in the memory, for example in the main memory of such computer system. This means that data are compressed before being saved in the memory by a respective compression operation”; par. [0024]: “According to a first concept of the present invention disclosure, hybrid data compression methods, devices and systems combine a plurality of compression methods and devices; wherein hybrid data compression methods, devices and systems select the best suited compression method”; the system selects best suited compression method means there are multiple compression methods), wherein the data is stored in memory cache lines in the system memory using two or more compressed formats (Arelakis: par. [0024]; par. [0071]: “a block of data values can be alternatively referred to as 1) a cache line, a cache set, a cache sector or similarly when the block of data is saved in the cache hierarchy, 2) as a cache line, a memory page, a memory sector or similarly when the block of data is saved in the memory”) and an uncompressed format (Arelakis: fig. 19; par. [0097]: “if it holds, the prediction method speculates that block data will not compress efficiently because of randomness, being encrypted or belonging to a data type not considered”; fig. 19, one block shows “Don’t Compress”; par. [0097] explains that data will not be compressed efficiently so data will be stored without compressing); and 
caching copies of memory cache lines in in caches in the cache hierarchy in an uncompressed format (Arelakis: fig. 2, shows the directions of data movement with arrows in memory hierarchy and as shown in fig. 2, data is decompressed when stored in cache hierarchy; par. [0006]); 
wherein at least a portion of data stored in the system memory is written to system memory by dynamically compressing the data using the memory controller on a selected basis using the plurality of compression algorithms and storing the data that has been compressed in memory cache lines (Arelakis: par. [0006]: “This means that data are compressed before being saved in the memory by a respective compression operation as mentioned above, and data are decompressed when they leave the memory”; par. [0024] teaches selecting best suited compression algorithm; par. [0166] teaches implementing the compression and decompression in memory controller), and wherein when data stored in a compressed format is read from the system memory, the memory controller dynamically decompresses the data and returns the data in an uncompressed format (Arelakis: par. [0006]: “data are decompressed when they leave the memory”; fig. 2, when data is stored from memory to cache, the data is decompressed).
As per claim 2, Arelakis teaches the method of claim 1, further comprising selectively implementing compression in the system memory at a memory page level, wherein for each of a plurality of memory pages, one of the plurality of compression schemes or no compression scheme is selectively used to store data in memory cache lines for that memory page (Arelakis: par. [0024] teaches selectively compressing data block; par. [0071]: “a block of data values can be alternatively referred to as 1) a cache line, a cache set, a cache sector or similarly when the block of data is saved in the cache hierarchy, 2) as a cache line, a memory page, a memory sector or similarly when the block of data is saved in the memory”).
As per claim 3, Arelakis teaches the method of claim 2, further comprising: storing information in a page table for each of a plurality of memory pages including, virtual address-to-physical address mappings; and a compression identifier (ID) identifying a compression scheme to be selectively used for storing data in memory cache lines for the page; implementing at least one translation lookaside buffer (TLB) including a plurality of TLB entries for each core, wherein each of the plurality of TLB entries includes a compression ID and information used to map a virtual address to a physical address (Arelakis: par. [0106]: “metadata which track the selected compression scheme of the prediction method of said methods, devices and systems, previously denoted as “alg”, and the respective “enc” metadata related to the selected compression scheme can be saved in the page table structure. The page table comprises the virtual to physical address translations as well as other information such as the present bit, dirty bit, etc. for each page. For example, if the block of data values, which hybrid compression is applied to, corresponds to, e.g., a page then said “alg”/“enc” metadata can be saved along with said information bits per page in the page table. When a page is accessed, its virtual-to-physical translation is maintained in a hardware cache structure, the Translation Lookaside Buffer (TLB), therefore said “alg”/“enc” metadata can be also stored in the TLB”; fig. 26 explains metadata related to cache and par. [0106] teaches similar metadata applied to page table and TLB).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) as applied to claim 3 above, and further in view of Examiner Official Notice and Wilson et al. (US 6,658,549).
As per claim 4, Arelakis expressly fails to teach the method of claim 3, further comprising: executing a load instruction on one of the plurality of processor cores, the load instruction referencing a virtual address of a memory cache line in system memory containing data to be loaded; performing a TLB lookup of a TLB associated with the processor core using the virtual address, the TLB lookup returning a compression ID and a physical address; submitting a read request to the memory controller including the compression ID and physical address; reading, via the memory controller, a memory cache line in system memory located at the physical address, the memory cache line storing data in a compressed format; decompressing, via the memory controller, the data stored in the memory cache line to produce uncompressed data using a decompression algorithm associated with the compression ID; and writing the uncompressed data to a cache line in the cache hierarchy.
However, as explained with respect to claims 1-3 above, Arelakis teaches a computing system with memory hierarchy and the processors access the data to/from memory 230 and cache levels L1, L2 and L3 (figs. 1-4). It is well-known in the art that the processors access data using load/store or read/write instructions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use load/store instructions as well-known in the art to access the data from/to the memory hierarchy. Arelakis also teaches use of page table and TLB with indication of compression IDs (Arelakis: par. [0106]: compression schemes are denoted as “alg” and stored with the data in page tables and TLBs similar to the tables explained with respect to fig. 26). Arelakis (par. [0106]) also teaches translating virtual address to physical address and thus the system, when received load/read instruction, checks TLB and further page table to determine if the translation is present and related metadata indicating information such as whether the information stored in TLB is valid, dirty etc. as well as compression ID stored with the entry (Arelakis: par. [0102]) and if the data is present in the TLB, reading the physical address and the compression ID, sending the information to memory and reading the data from the memory by producing uncompressed data. The steps as claimed are not expressly taught by Arelakis. Wilson teaches (Wilson: fig. 2) executing a load instruction on one of the plurality of processor cores, the load instruction referencing a virtual address of a memory cache line in system memory containing data to be loaded; performing a TLB lookup of a TLB associated with the processor core using the virtual address, the TLB lookup returning a compression ID and a physical address; submitting a read request to the memory controller including the compression ID and physical address; reading, via the memory controller, a memory cache line in system memory located at the physical address, the memory cache line storing data in a compressed format; decompressing, via the memory controller, the data stored in the memory cache line to produce uncompressed data using a decompression algorithm associated with the compression ID; and writing the uncompressed data to a cache line in the cache hierarchy (Wilson: col. 4, lines 21-59; here it is noted that Arelakis teaches storing compression ID and other metadata with the page table as well as TLB, which is obtained when TLB is accessed). Thus, it would have been obvious to one having ordinary skill in the art to perform the steps as taught by Wilson to properly access data stored in the memory hierarchy.
As per claim 5, Arelakis and Wilson teach the method of claim 3, further comprising: executing a store instruction on one of the plurality of processor cores, the stored instruction referencing a virtual address of a memory cache line in system memory at which data is to be stored in system memory; performing a TLB lookup of a TLB associated with the processor core using the virtual address, the TLB lookup returning a compression ID and a physical address; submitting a write request to the memory controller including the compression ID, the physical address, and the data; and at the memory controller, compressing the data using a compression algorithm identified by the compression ID and writing the compressed data to a memory cache line in system memory at the physical address. Please see claim 4 above for explanation as the process is similar for store operation except the data is stored in the memory instead of reading the data. Claim 5 is rejected under same rationales as applied to claim 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) as applied to claim 3 above, and further in view of Brink et al. (US 2007/0073941) and Adrianus Heddes et al. (US 2018/0067679) (Heddes herein after).
As per claim 6, Arelakis teaches submitting a write request to the memory controller [[including a compression ID]], a physical address, data to be written to a memory cache line in system memory at the physical address; and at the memory controller, compressing the data using a compression algorithm [[identified]] by the compression ID; [[determining if a size of the compressed data is below a threshold]]; and writing the compressed data to the memory cache line in system memory at the physical address if [[the size of the compressed data is below the threshold]], otherwise writing the data in an uncompressed format to the memory cache line (Arelakis: as explained with respect to claim 1 above teaches whether write data is compressed or not compressed and compresses using the compression ID. par. [0097] teaches “the prediction method speculates that block data will not compress efficiently” so it will not be compressed (fig. 19); par. [0106] teaches physical address). 
Arelakis fails to teach a write request including a compression ID. Brink teaches write request including a compression ID (Brink: par. [0018]: “each write request indicates an LBA for its respective write data. In addition, each write request indicates whether or not to compress its respective write data, or alternatively the type of compression to apply”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide write request with compression ID as taught by Brink to allow the host finer control over the process of data storage because host is aware of type of data (Brink: pars. [0018] – [0020]).
Arelakis teaches (par. [0097] teaches “the prediction method speculates that block data will not compress efficiently” so it will not be compressed (fig. 19); par. [0106] teaches physical address) but expressly fails to teach determining if a size of the compressed data is below a threshold. Heddes teaches determining if a size of the compressed data is below a threshold (Heddes: pars. [0053]: “circuit 406 may compare a size of the compressed output block 410 with a specified threshold to determine whether compression of the input words 600(0)-600(X) is to be considered successful… If the compressed output block 410 is smaller than the specified threshold…. and thus, may store the original uncompressed input words”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare the compressed data to threshold as taught by Heddes to determine the compressibility and based on that determine whether to store compressed data or uncompressed data (Arelakis: par. [0097] teaches that data block will not be compressed efficiently, so by comparing the data to threshold improves the determination of efficiency).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) as applied to claim 2 above, and further in view of Sankaran et al. (US 2019/00424430).
As per claim 7, Arelakis teaches wherein the cache hierarchy includes a last level cache (LLC) (Arelakis: figs. 1-3, L3 cache) [[having an LLC agent]], further comprising: detecting a dirty cache line is to be evicted from the LLC (Arelakis: par. [0100]: “when the block is evicted from the LLC”; par. [0106]: “dirty bit”; here it is noted that the block is evicted from LLC, the status of the block such as valid, dirty, shared etc. is checked and dirty/modified line must be written back to the memory because it is the only valid copy of the memory block). Arelakis expressly fails to teach performing a TLB snoop, [[using the LLC agent]], to locate a TLB entry associated with the dirty cache line, the TLB snoop returning a compression ID for the dirty cache line; issuing a write request to the memory controller including data from the dirty cache line, the compression ID, and a physical address of a memory cache line in system memory to which the data is to be written; and at the memory controller, compressing the data using a compression algorithm identified by the compression ID and writing the compressed data to the memory cache line in system memory at the physical address. However, Arelakis teaches multi-processor/core system (figs. 1-3) which uses TLB (par. [0106]) which requires checking the TLB for address translation and based on the checking identifying the physical address and type of compression to be performed because TLB and page tables store these information as explained par. [0106]). The controller then performs the compression on the data being written back to the memory and the compressed data is then stored at a physical address identified from the TLB. Arelakis expressly fails to teach an LLC agent. Sankaran teaches the cache having an LLC agent (Sankaran: par. [0028]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an LLC agent in cache memory as taught by Sankaran to maintain coherency of the system by utilizing coherence process (Sankaran: par. [0028]).
As per claim 8, Arelakis and Sankaran expressly fail to teach the method of claim 7, further comprising broadcasting the TLB snoop to at least one cache agent associated with each of the plurality of processor cores. However, Arelakis and Sankaran teach a multi-processor system and use metadata to track status of the data blocks stored in the system (such as valid, dirty, shared etc.). Sankaran teaches snooping based coherence protocol (pars. [0003], [0017]), where it is necessary to send snoop messages to other processors to maintain data coherency. Thus, it would be readily apparent to one having ordinary skill in the art to broadcast snoops to all caching agents to maintain coherency of the data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) as applied to claim 2 above, and further in view of Tremaine (US 6,775,751).
As per claim 9, Arelakis teaches randomly sampling the content stored in a plurality of memory cache lines for a memory page; determining, using the randomly sampled content, a compression scheme to be used for the memory page; and storing a compression ID for the memory page based on the compression scheme that is determined; and using the compression ID to identify a compression scheme to be used to selectively store content in the memory cache lines in a compressed format when writing content to memory cache lines for the memory page. Arelakis (par. [0024]) teaches: “said prediction method (and device) predicts the best suited compression method (and device) for compressing an input block…Said prediction method (and device) comprises two phases; wherein first phase it divides a data block into a plurality of segments and for each segment it inspects particular bit-portions to predict its data type; wherein second phase, the outcome of first phase is evaluated in some order to decide the best suited compression method”; which teaches sampling data and predicting the compression method best suited, which inherently requires storing the compression ID to the metadata stored in TLB or page table and compressing the data and storing the data at an address in the memory.
Arelakis expressly fails to teach loading at least one of data and instructions into the system memory, the at least one of data and instructions being initially stored as content in memory cache lines for a plurality of memory pages in an uncompressed format. Tremaine teaches storing data initially in uncompressed form and compressing the data later when the memory system is not busy (Tremaine: abstract, col. 2, line 65 – col. 3, line 8; col. 4, lines 9-28). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to initially stored data in uncompressed form and then compress the data when the system is not busy as taught by Tremaine to mitigate data access latency due to performing compression and decompression during the data access (Tremaine: col. 2, lines 40-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) as applied to claim 2 above, and further in view of Tremaine (US 6,775,751) and Brink et al. (US 2007/0073941).
As per claim 10, Arelakis teaches [[loading at least one of data and instructions for an application into the system memory, the at least one of data and instructions being initially stored as content in memory cache lines for a plurality of memory pages in an uncompressed format]]; and assigning, [[via the application]], a compression ID for at least a portion of the plurality of memory pages; and using the compression IDs to identify compression schemes to be used to selectively store content in the memory cache lines in a compressed format when writing content to memory cache lines for the at least a portion of the plurality of memory pages. As explained with respect to claims 1-3 above, Arelakis teaches either compressing the data or not compressing the data and selecting best suited compression type and also storing the compression ID (e.g., type) with the TLB and page tables while storing the compressed data to the location in the memory.
Arelakis fails to teach loading at least one of data and instructions for an application into the system memory, the at least one of data and instructions being initially stored as content in memory cache lines for a plurality of memory pages in an uncompressed format. Tremaine teaches storing data initially in uncompressed form and compressing the data later when the memory system is not busy (Tremaine: abstract, col. 2, line 65 – col. 3, line 8; col. 4, lines 9-28). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to initially stored data in uncompressed form and then compress the data when the system is not busy as taught by Tremaine to mitigate data access latency due to performing compression and decompression during the data access (Tremaine: col. 2, lines 40-65).
Arelakis and Tremaine fail to teach assigning, via the application, a compression ID for at least a portion of the plurality of memory pages. Brink teaches host application sending the compression type with the write command (Brink: pars. [0018], [0025] and [0026]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide write request with compression ID as taught by Brink to allow the host application finer control over the process of data storage because host is aware of type of data (Brink: pars. [0018] – [0020]).

Claims 11, 13, 19, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) and further in view of Brink et al. (US 2007/0073941).
As per claim 20, Arelakis teaches a computer system (Arelakis: par. [0005]), comprising: 
system memory configured to store data in a plurality of memory cache lines, each having a respective physical address (Arelakis: figs. 1-5; items 130, 230, 330; par. [0071]: “a block of data values can be alternatively referred to as 1) a cache line, a cache set, a cache sector or similarly when the block of data is saved in the cache hierarchy, 2) as a cache line, a memory page, a memory sector”; par. [0106]: “The page table comprises the virtual to physical address translations”); 
a processor, including: a plurality of processor cores (Arelakis: figs. 1-5, P1, P2; pars. [0005], [0037]); a cache hierarchy including at least one level of cache for each of the plurality of processor cores and a last level cache (LLC) that is shared by the plurality of processor cores (Arelakis: figs. 1-5, items L1, L2, L3; par. [0100]); 
at least one translation lookaside buffer (TLB) for each processor core, each TLB configured to store a plurality of TLB entries including a compression identifier (ID) (Arelakis: par. [0106]: “metadata which track the selected compression scheme of the prediction method of said methods, devices and systems, previously denoted as “alg”, and the respective “enc” metadata related to the selected compression scheme can be saved in the page table structure. The page table comprises the virtual to physical address translations as well as other information such as the present bit, dirty bit, etc. for each page. For example, if the block of data values, which hybrid compression is applied to, corresponds to, e.g., a page then said “alg”/“enc” metadata can be saved along with said information bits per page in the page table. When a page is accessed, its virtual-to-physical translation is maintained in a hardware cache structure, the Translation Lookaside Buffer (TLB), therefore said “alg”/“enc” metadata can be also stored in the TLB”; fig. 26 explains metadata related to cache and par. [0106] teaches similar metadata applied to page table and TLB); 
a memory controller, including, one or more compressors configured to compress data using a plurality of compression algorithms and one or more decompressors configured to decompress compressed data using a plurality of decompression algorithms (par. [0166]: “The respective data compression devices disclosed herein may for instance be implemented in hardware, e.g. as digital circuitry in an integrated circuit, as a dedicated device (e.g. a memory controller)”; par. [0167]: “The respective data decompression devices disclosed herein may for instance be implemented in hardware, e.g. as digital circuitry in an integrated circuit, as a dedicated device (e.g. a memory controller)”’ par. [0024]: “According to a first concept of the present invention disclosure, hybrid data compression methods, devices and systems combine a plurality of compression methods and devices; wherein hybrid data compression methods, devices and systems select the best suited compression method”; the system selects best suited compression method means there are multiple compression methods); and 
a memory interface comprising one or more memory channels coupled to the system memory; wherein the memory controller is configured to, receive a write request including data in an uncompressed format, [[a compression ID]], and a physical address identifying a location of a memory cache line at which the data is to be written; determine a compression algorithm to use or no compression based on the compression ID, when a compression algorithm is to be used, using a compressor to compress the data using the compression algorithm and storing the compressed data in the memory cache line identified by the physical address (Please refer to claims 1 and 2 for the explanation); 
receive a read request from a requester including a [[compression ID]] and a physical address identifying a location of a memory cache line storing data to be read; determine a decompression algorithm to use or no decompression based on the compression ID; when a decompression algorithm is to be used, reading compressed data from the memory cache line at the physical address and decompressing the compressed data using a decompressor implementing the decompression algorithm to produce uncompressed data and returning the uncompressed data to the requester; otherwise when no decompression is to be used, reading uncompressed data from the memory cache line at the physical address and returning the uncompressed data to the requester (Arelakis: par. [0081]: “the HyComp Decompressor 1830 simply decompresses a compressed data block 1834 by selecting one out of a plurality of data decompression schemes 1835-1, 1835-2, 1835-3, 1835-4 of a respective plurality of data decompressors 1835, based on the recorded selected compression scheme that is stored or transmitted as metadata 1824”; par. [0100]: “When a compressed data block 2534 is requested by the upper level caches or evicted to main memory, the compressed data block 2534 is simply decompressed by the appropriate decompressor 2535 based on the metadata that was recorded in the tag store during compression”; please refer to claim 1 above for further explanation).
Arelakis teaches the memory controller which selectively compresses or decompresses the data being stored in the memory or keeps the data uncompressed as explained above and also with respect to claims 1-3 above. Arelakis however fails to teach write and read requests including compression ID. 
Brink teaches write request and read request including a compression ID (Brink: par. [0018]: “each write request indicates an LBA for its respective write data. In addition, each write request indicates whether or not to compress its respective write data, or alternatively the type of compression to apply”; par. [0025]: “read requests from the driver 610 may also indicate either the type of decompression to be applied“). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide write and read request with compression ID as taught by Brink to allow the host finer control over the process of data storage because host is aware of type of data (Brink: pars. [0018] – [0020]).
Claim 11 is similar in scope with claim 20 above and thus rejected under same rationales as applied to claim 20 above.
As per claim 13, Arelakis and Brink teach wherein the apparatus is a processor further comprising: a plurality of processor cores; a cache hierarchy including at least one level of cache for each of the plurality of processor cores and a last level cache (LLC) that is shared by the plurality of processor cores (Arelakis: figs. 1-5, L3 cache; par. [0005]: “whereas the L3 is shared among all the processing units P1-Pn”); and at least one translation lookaside buffer (TLB) [[for each processor core]], each TLB configured to store a plurality of TLB entries including a compression ID (Arelakis: par. [0106]). Arelakis expressly fails to teach TLB for each processor core. However, providing TLB for each processor core is well-known in the art and the Examiner takes Official Notice of the fact. By providing TLB to each processor core, the process of translating virtual address to physical address is significantly improved because each processor core can maintain the addresses accessed by the processor core independently and therefore avoiding contention for the address translation.
As per claim 19, Arelakis and Brink teach wherein the memory controller is configured to write cache lines to the system memory having a format including a compression metabit indicating whether the cache line that is written includes compressed data (Arelakis: pars. [0105], [0106] teaches metadata storing compression schemes which inherently indicates whether the data is compressed or not and which type of compression is used). It is also noted that when the data is stored using different compression schemes and also in uncompressed form, there must be some type of indication to identify whether data stored is compressed or not and based on the indication data must be uncompressed when accessed again.
Claim 25 is rejected under same rationales as applied to claim 19 above.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) and Brink et al. (US 2007/0073941) as applied to claims 11 and 20 above, and further in view of Adrianus Heddes et al. (US 2018/0067679) (Heddes herein after).
Claims 12 and 24 are similar in scope with claim 6 above and thus rejected under same rationales as applied to claim 6 above.

Claims 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) and Brink et al. (US 2007/0073941) as applied to claims 11 and 20 above, and further in view of Wilson et al. (US 6,658,549).
Claims 14, 15, 21 and 22 are similar in scope with claims 4 and 5 above and thus rejected under same rationales as applied to claims 4 and 5 above.

Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921) and Brink et al. (US 2007/0073941) as applied to claims 13 and 20 above, and further in view of Sankaran et al. (US 2019/00424430).
Claims 16, 17 and 23 are similar in scope with claims 7 and 8 above and thus rejected under same rationales as applied to claims 7 and 8 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arelakis et al. (US 2018/0138921), Brink et al. (US 2007/0073941) and Sankaran et al. (US 2019/00424430) as applied to claim 16 above, and further in view of Jiang (US 2019/0026228).
As per claim 18, Arelakis, Brink and Sankaran expressly fail to teach wherein the LLC includes a respective slice allocated for each of the plurality of processor cores, and wherein the TLB snoop comprises: determining an LLC slice in which the dirty cache line is stored; determining the processor core for which the LLC slide is allocated; and sending a TLB snoop to at least one cache agent associated with the processor core that is determined.
Jiang teaches wherein the LLC includes a respective slice allocated for each of the plurality of processor cores (Jiang: par. [0024]: “For example, in FIG. 1, LLC slice 118 is logically assigned to core A, which may include connecting to core A with signal lines. While the LLC slices in FIG. 1 are separately drawn to attach to different cores”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign LLC slices to processor cores as taught by Jiang to reduce the latency and power consumption (Jiang: par. [0003]).
Thus, Arelakis, Brink, Sankaran and Jiang combined teach wherein the LLC includes a respective slice allocated for each of the plurality of processor cores, and wherein the TLB snoop comprises: determining an LLC slice in which the dirty cache line is stored; determining the processor core for which the LLC slide is allocated; and sending a TLB snoop to at least one cache agent associated with the processor core that is determined. Jiang teaches assigning LLC slices, Arelakis teaches TLB (par. [0106]) and Sankaran teaches snooping protocol (see claims 7 and 8 above), where the TLB provides information about which portion is associated (Jiang: pars. [0032], [0033]), thus based on the information obtained, sending snoop to the processor core for the data.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138